 443314 NLRB No. 79HONDA OF HAYWARD1We find it unnecessary to adopt that portion of the judge's rec-ommended Order which retains jurisdiction over this case in connec-
tion with the possible outcome of the Respondent's appeal to the
United States Court of Appeals for the Ninth Circuit. In the event
the court sustains the Respondent's appeal, the Board may entertain
a motion for reconsideration without a formal retention of jurisdic-
tion.2289 NLRB 1021, 1037 (1988).Anthony Motor Company, Inc. d/b/a Honda ofHayward and East Bay Automotive Counciland its affiliated Local Unions: Machinists
Automotive Trades District Lodge No. 190 and
East Bay Automotive Machinists Local 1546
(affiliated with the International Association of
Machinists and Aerospace Workers, AFL±
CIO); Auto, Marine and Specialty Painters
Union, Local No. 1176; and Teamsters Auto-
motive Employees Union, Local No. 78, AFL±
CIO. Case 32±CA±12640July 19, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn August 25, 1993, Administrative Law JudgeJerrold H. Shapiro issued the attached decision. The
Respondent and the Charging Party filed exceptions
and supporting briefs. The Respondent filed a brief in
opposition to the Charging Party's exceptions, and the
Charging Party filed a response to the Respondent's
exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions, as modified below, and to adopt the rec-
ommended Order as modified.1The judge found that the content of the workers'compensation policy and the description of the health
care plan were presumptively relevant to the Union in
its role as the exclusive representative of the unit em-
ployees. However, he found that the name, address,
and contact person for the current workers' compensa-
tion carrier was not the type of information which is
presumptively relevant. The judge further found that
the Union had not established the reasonable or prob-
able relevance of the information. For the same rea-
sons, the judge found the Respondent was not obli-
gated to furnish the Union with the name, address, and
principal contact of the office that administers the Re-
spondent's current health care plan. The Union excepts
to these rulings on the ground that information about
the workers' compensation carrier and the health care
plan administrator is relevant to the Union's ability to
evaluate benefits and the administration of claims. Itcontends that this information is as presumptively rel-evant as the content of the workers' compensation pol-
icy or the description of the health care plan. We
agree.The Board has held that the carrier of a health ben-efit plan is as much a component of a health and wel-
fare plan as are the levels of coverage. In Aztec BusLines,2the Board adopted the judge's reasoning thatwith such information, the union would be able to in-
vestigate a carrier's financial condition and reputation
for prompt and fair payment of claims. That case dealt
with the unlawful unilateral change of the carrier of
the health plan. We find that its rationale applies with
equal force here to the request for information con-
cerning the carrier of a workers' compensation policy
or the administrator of a health plan. Accordingly, we
find that the information sought by the Union regard-
ing the carrier of the workers' compensation policy
and the administrator of the health care plan is pre-
sumptively relevant to the Union in its role as exclu-
sive representative of the unit employees and that the
Respondent is obligated to furnish such information to
the Union.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, An-
thony Motor Company, Inc. d/b/a Honda of Hayward,
Hayward, California, its officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.Delete the final paragraph beginning with the words,``ITISFURTHERORDERED
that jurisdiction ....''
Ariel Sotolongo, for the General Counsel.Robert L. Zaletel (Keck, Mahin & Cate), for the Respondent.DECISIONSTATEMENTOFTHE
CASEJERROLDH. SHAPIRO, Administrative Law Judge. Thisproceeding, in which a hearing was held before me on June
7, 1993, is based on an unfair labor practice charge filed on
July 20, 1992, by the above-captioned labor organizations
(the Union), and on a complaint issued on October 28, 1992,
on behalf of the General Counsel of the National Labor Rela-
tions Board (the Board), by the Regional Director for Region
32, alleging that Anthony Motor Company, Inc. d/b/a Honda
of Hayward (Respondent) engaged in unfair labor practices
within the meaning of Section 8(a)(5) and (1) of the National
Labor Relations Act (the Act), by failing and refusing since
June 17, 1992, to furnish to the Union certain specified infor-
mation, requested by the Union in its letter to the Respond-
ent dated May 12, 1992, which the complaint alleges was
necessary and relevant to the Union's performance of its du- 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The parties stipulated and the Respondent's answer to the com-plaint admits Respondent is an employer engaged in commerce with-
in the meaning of Sec. 2(6) and (7) of the Act and meets the
Board's applicable discretionary jurisdictional standard. Also, the
parties stipulated and the Respondent's answer to the complaint ad-
mits that the Union is a labor organization within the meaning of
Sec. 2(5) of the Act.2The findings of fact are based on a stipulation of facts enteredinto by the parties and on the Board's Decision and Order issued
on April 27, 1992, in Honda of Hayward, 307 NLRB 340.ties as the exclusive collective-bargaining representative ofan appropriate unit of employees employed by Respondent in
its parts and service departments. In its answer to the com-
plaint filed on November 10, 1992, Respondent denied the
commission of the alleged unfair labor practices.1On the entire record, and having considered the parties'posthearing briefs, I make the followingFINDINGSOF
FACTI. ALLEGEDUNFAIRLABORPRACTICES
A. The Facts2The Respondent sells and services automobiles at its placeof business in Hayward, California. It went into business at
that location early in March 1990. Since the commencement
of Respondent's operations, the Union at all times has been
the exclusive representative for purposes of collective bar-
gaining of Respondent's employees employed in the fol-
lowing appropriate bargaining unit (the unit):All full-time and regular part-time employees employedin the Parts and Service Departments in the job classi-
fications set forth in Article XVII of the ``Addendum
Between the Greater East Bay New Car Dealers Asso-
ciation For And On Behalf of Southern Alameda Coun-
ty Dealers Association and East Bay Automotive Coun-
cil,'' effective July 1, 1989 through June 30, 1993; ex-
cluding all other employees, guards, and supervisors as
defined in the Act, as amended.Commencing in March 1990, and continuing thereafter,Respondent refused to recognize the Union as the exclusive
collective-bargaining representative of the employees in the
unit. On April 29, 1992, in Honda of Hayward, supra, theBoard ordered Respondent to recognize and bargain with the
Union as the exclusive collective-bargaining representative of
the employees in the unit. This decision is currently on ap-
peal to the Ninth Circuit Court of Appeals. In that appeal,
Respondent denies it has a collective-bargaining relationship
with the Union, and/or that it violated the Act by engaging
in the conduct which formed the basis for the Board's deci-
sion that Respondent was obligated to recognize and bargain
with the Union.In mid-May 1992, the Respondent received a 24-page let-ter from the Union, dated May 12, 1992, requesting Re-
spondent to enter into collective-bargaining negotiations with
the Union and, in connection with those negotiations, to fur-
nish the Union with certain information. Respondent did not
supply any of the requested information. The complaint al-
leges Respondent violated the Act only as to its refusal to
furnish some, not all, of the information asked for by the
Union in the May 12 information request. The portion of theinformation requested by the Union in its May 12 informa-tion request, which the General Counsel contends Respond-
ent was legally obligated to furnish, has been specifically al-
leged in paragraph 9(b) of the complaint, as amended.I note that the complaint does not allege Respondent vio-lated the Act by refusing to comply with the part of the
``Holiday Gifts'' section of the May 12 information request,
which asks Respondent to furnish ``a statement of any com-
pany policies or procedures with respect to holiday gifts.'' In
his posthearing brief counsel for the General Counsel moves
to amend the complaint to allege that the refusal to furnish
this information violated Section 8(a)(5) and (1) of the Act.
Counsel for the General Counsel argues that the amendment
should be granted because it will not prejudice Respondent,
inasmuch as the Union's request for this information is inex-
tricably related to the Union's further request that Respond-
ent furnish ``a copy'' of its policy or procedure concerning
the granting of gifts to the unit employees, a request Re-
spondent intends to comply with if the Union is ultimately
found by the court of appeals to be the exclusive bargaining
representative of the unit employees. Under the cir-
cumstances, I agree Respondent has not been prejudiced by
this amendment. Therefore, I shall grant it.The preamble to the Union's May 12 information request,reads as follows:This letter constitutes an information request on be-half of the [Union]. As the Board has reaffirmed the
employer's obligation to bargain, this information is rel-
evant. The information is sought from the time the store
opened.We are also requesting ... dates for negotiations.
Please advise when you will be available.Those portions of the Union's May 12, 1992 informationrequest which the amended complaint alleges Respondent
was legally obligated to furnish and which the amended com-
plaint alleges Respondent violated the Act by refusing to fur-
nish, read as follows:GENERAL REQUEST1. For purposes of bargaining please provide thefollowing information:1. A list of current employees including theirnames, dates of hire, rates of pay, job classifications,
last known address, phone number....2. A copy of all current company personnel poli-cies or procedures;3. A statement of all company policies or proce-dures other than those mentioned in Number 2
above;4. A copy of all company fringe benefit plans in-cluding pension, profits sharing, severance, stock in-
centive, health and welfare, apprenticeship, training,
legal services, child care or any other plans which
relate to the employees;5. Copies of all current job descriptions;.... 445HONDA OF HAYWARD3Pursuant to 29 CFR §1904.2, employers must maintain a log for
OSHA (``form 200'') reporting employees' injuries in the workplace.4The Internal Revenue Service (IRS) requires employers to file a``Form 5500'' reporting employees' benefits such as profit-sharing
and health benefits. See IRS Code 6058, 26 U.S.C. §1023A(a)(A).
WORKERS' COMPENSATION2. Although workers' compensation benefits are to alarge degree regulated by state law, there are some
areas in which the employer has discretion and which
affect the terms and conditions of employment. In addi-
tion, information is necessary for us to determine
whether there is inadequate safety in the work site,
since we must bargain to assure safe working condi-
tions. For purposes of bargaining over those issues, we
are requesting you provide the following information:1. The name, address and contact person for thecurrent workers' compensation carrier;....
3. A complete listing of all job classifications andjob descriptions;4. A copy of all on the job accident reports forthe last five years;....7. A copy of any current workers' compensationpolicy.8. Copies of the OSHA 200 Logs for the last 5years.3PROFIT SHARING AS ALTERNATIVE TOPENSION3. Although our members would prefer to be coveredby our union pension plan, we are prepared to consider
as an alternative either the employer's current profit
sharing plan or an alternative profit sharing plan to be
negotiated between the parties. Such a profit sharing
plan would have to be based upon an ascertainable
measure of the employers profit as well as some meas-
ure which would be subject to verification and control.
Alternatively, we would be interested in a stock invest-
ment plan. For purposes of bargaining we are request-
ing you provide the following information:1. A copy of any current profit sharing plan orstock investment plan or similar plan affecting any
employees;2. A copy of the most recent Form 5500 for anysuch plan;4....BULLETIN BOARDS4. Bulletin board or places to post notices to mem-bers are an important means by which this union com-
municates. In order for us to discuss such bulletin
boards we are asking that you provide the following in-
formation:....2. Please designate on those drawings [referring toarchitect's drawings of all locations] where any bul-
letin board or other area is located where noticeshave been customarily posted to employees and/orcustomers;....LAWSUITS AGAINST EMPLOYEES BY THIRDPARTIES6. The bargaining unit is concerned that they be in-sulated from any lawsuits filed by third parties which
might occur in the course and scope of their employ-
ment. For example, they are concerned about whether
they would be defendants in lawsuits where there were
personal injuries occurring on the premises or claims
arising out of the sale of merchandise. For the purposeof bargaining over some adequate protection from these
suits, we are requesting you provide the following in-
formation:1. Copies of all lawsuits filed against ... its em-
ployees during the last five years including a copy
of the complaint.....
3. Copies of all public liability policies currentlyin effect.....ATTENDANCE POLICY13. We are interested in negotiating a reasonable andfair attendance policy. In order to negotiate such a pol-
icy we will need information as to the company's cur-
rent policy as well as the manner in which that policy
has been administered in the past. For the purposes of
this bargaining, we are requesting that you provide the
following information:1. Copy of any attendance policy or program;2. A statement of any company policy or programwith respect to attendance;....
4. A copy of any attendance policies which werein existence during the last five years but which are
no longer in effect or have been modified.FAMILY LEAVE15. Our members are concerned about negotiating afair maternity and/or paternity leave and/or family leave
and/or adoptive leave policy. For purposes of such ne-
gotiation please provide the following information:1. A copy of any maternity/paternity/family, adop-tive leave policy or program;2. A statement of any maternity/paternity/family,adoptive leave policy or program;3. Copies of all disability plans or programs in-cluding copies of all disability policies maintained by
the company;....HEALTH CARE BENEFITS16. With respect to bargaining over health care bene-fits, we are not unwilling to consider the employers
current health care [or proposed plan]. We, of course,
prefer the current union health care plan for many rea-
sons and we will be willing to discuss those reasons 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
across the table. In order to consider the employer'splan [or proposed plan] we need the following informa-
tion:1. A copy of the summary plan description as wellas the plan;2. A copy of the most recent Form 5500;
3. A copy of any rules, regulations or policieswhich affect or relate to the plan;....
5. The name, address and principal contract of theoffice which administers the plan;....CUSTOMER COMPLAINTS18. Customer complaints can often lead to discipline.We are concerned about establishing a fair procedure to
deal with customer complaints and for that purpose ask
that you provide the following information:....3. A copy of any company policy or procedurewith respect to handling customer complaints;4. A statement of any company policy or proce-dure with respect to the handling of customer com-
plaints;....HEALTH AND HANDICAP RISK20. We are concerned about the health of our mem-bers. We are also concerned that we are able to nego-
tiate an acceptable health and welfare program. For pur-
poses of that please provide with respect to all current
employees and past employees for the last five years:....3. Please state any company policies with respectto employees with diseases, physical handicaps, dis-
abilities or illness.4. Provide copies of any company policies withrespect to employees with diseases, physical handi-
caps, illness or disabilities.....PROMOTIONS22. Our members are interested in their right to pro-motion both within the bargaining unit as well as to
promotion from positions within the bargaining unit to
positions outside the bargaining unit. For purposes of
this bargaining we need the following information:1. Copies of all company procedures or policieswith respect to promotions;2. A statement of all company policies or proce-dures with respect to promotions;....TRAINING PROGRAMS23. Our members are interested in having trainingprograms so that they may perform their current tasks
better and/or be trained for better positions. For such
bargaining we are asking that you provide the following
information:1. A copy of any and all company training pro-grams;2. A statement of any and all company policies re-garding training.....LIFE INSURANCE24. Our members are interested in a company paidor company sponsored life insurance program. We will,
of course, have to negotiate the costs of such a program
and, as you know, often the cost of any such program
may be dependent upon the group of individuals who
participate in any such program. For the purpose of bar-
gaining over life insurance we are asking that you pro-
vide the following information:1. A copy of all company life insurance plans orprograms.....SUMMER OR TEMPORARY HELP25. We are concerned about the circumstances underwhich summer or temporary help is hired. For purposes
of bargaining over this issue we ask that you provide
the following information:....2. A copy of any company policies or procedureswith respect to the hiring of temporary summer help;3. A statement of any company policy or proce-dure with respect to the hiring of any summer or
temporary help.LEAVE POLICIES26. Our members are interested in having a fair andequitable leave policy whether those leaves are for
short time or long periods. Such leaves may be for
many purposes including funeral, further study, travel,
maternity, paternity, family obligations, adoption, ill-
ness or recreation. For purposes of bargaining over such
an issue we ask that you provide the following informa-
tion:1. A copy of all company leave policies;2. A statement of all company policies or proce-dures with respect to leaves;....CHEMICALS AND COMPOUNDS27. Our members are concerned about the chemicalsor compounds which are used at their work location.
This includes those chemicals or compounds used in
the shop. We are concerned that those chemicals be
safe and that the employees know how to use them
safely. In order for us to negotiate over these issues we
are asking that you provide the following information:1. A list of all chemicals or compounds which areused, stored or sold at the facility including a de-
scription of the ingredients of that chemical or com-
pound, as well as the generic name of all such
chemicals or compounds; 447HONDA OF HAYWARD2. The location in the facility where that chemicalor compound is stored for either sale or use;3. A copy of any company emergency responseplan or program....;
....
5. Copies of all Material Safety Data Sheets.CASH TRANSACTIONS29. Our members are concerned to the extent thatthey may be disciplined with respect to the handling of
cash or non-cash sales. In order for us to determine
how they are to handle cash or non-cash sales and to
effectively bargain over issues such as work rules or
discipline we need the following information:1. A copy of all company policies with respect tothe handling of cash or non-cash transactions;2. A statement of all company policies with re-spect to the handling of cash or non-cash trans-
actions.3. A list of all non-cash items which are acceptedin lieu of cash (coupons, etc.). With respect to each
such item a copy of all agreements or documents
which reflect the manner in which those documents
are to be handled or the transactions with respect to
those items conducted;....USE OF PROPRIETARY INFORMATION31. We are concerned with respect to possible dis-cipline which may be imposed for divulging so-called
proprietary information. In order to bargain over the
question of discipline with respect to the misuse of pro-
prietary information we will need the following infor-
mation:....4. A statement of company policy with respect touse of proprietary information.LAYOFFS AND RECALL33. For purposes of bargaining we are concernedabout the employer's practices with respect to layoffs
and recall. We are therefore requesting that with respect
to any employee who has been laid off and brought
back to work during the last five years the following
information:....3. Please provide a copy of all policies or proce-dures with respect to the employment of employees;....PRIZES, BONUSES, ETC.34. Our members are interested in any bonuses,prizes, or special benefits which are awarded to individ-
uals during the course of their employment. In order to
bargain over such items we are asking that you provide
the following information:....2. If there are any such programs, a copy of theprogram should be provided;3. A statement of any company policy regardingbonuses, prizes, spiffs, rewards or unusual cash or
other gifts.HOLIDAY GIFTS35. If the Employer gives gifts to its employees in-cluding at any holiday season we are interested in bar-
gaining over such gifts. For that reason we are asking
that you provide the following information:....2. If the employer maintains any policy or proce-dure with respect to the giving of gifts to its employ-
ees please provide a copy of that policy or proce-
dure.3. A statement of any company policies or proce-dures with respect to holiday gifts.SEPARATE ORAL AND WRITTEN AGREEMENTS36. We are concerned whether there are any oralagreements or written agreements with any employees
in the bargaining unit. For purposes of bargaining over
that issue please provide the following information:1. Please identify any employee with whom thecompany has any oral agreement or written agree-
ment. For each such employee provide a copy of the
agreement if in writing or, if oral, please describe the
agreement including all of its essential terms and
conditions.DISCRIMINATION AND HARASSMENT37. As part of our bargaining we need to considerwhether there has been discrimination and harassment
with respect to hiring, promotions, job assignments in
all aspects of the employment relationship against any
person. In order to bargain over these issues we are
asking that you provide the following information con-
cerning race, national origin, sex, sexual preference and
age discrimination or harassment:....6. Please provide a copy of any affirmative actionplan which is or has been in existence during the last
five years.....
9. Copies of all internal policies or proceduresconcerning affirmative action or discrimination or
harassment with respect to race, national origin, sex,
sexual preference, age or religion.10. Copies of all EEO-1 reports for the last fiveyears.11. Copies of all sexual harassment policies.This union is dedicated to eliminating discriminationin the workplace. We expect to negotiate an effective
policy to avoid discrimination and this information is
necessary to evaluate the extent to which there may
have been discrimination in the past by this employer.
It is also necessary to evaluate the necessity of affirma-
tive action programs to ensure that if there has been
past discrimination it will be remedied effectively in the
future. 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
GROOMING38. Our members are concerned about whetherclothes, grooming, height or weight or any other per-
sonal factors will affect their employment. For purposes
of bargaining over these issues please provide the fol-
lowing information:1. A statement of any policies or procedures withrespect to grooming, clothes, weight or height or any
other personal affects.2. A copy of any company personnel policies orprocedures with respect to grooming, clothes, weight
or height or any other personal affects.....DRUG AND ALCOHOL ABUSE39. This union is committed to eliminating drug oralcohol abuse. As you are aware, the development of an
effective policy is a very difficult and sensitive issue
which will require extensive bargaining. For purposes
of bargaining over these issues we are asking that you
provide the following information:1. A copy of any company policy or procedurewith respect to drug or alcohol abuse;2. A statement of any company policies or proce-dures with respect to drug or alcohol abuse;....
6. Please provide copies of any reports or studieswith respect to use or abuse of drugs or alcohol with
respect to this employer.....CLOTHES AND UNIFORMS40. Our members would like to know the kind ofclothes or uniforms which they are required to wear.
For purposes of bargaining over those issues we ask for
the following information:1. A list of all company uniforms or specialclothes which the employees are required to wear in-
cluding a description of the uniforms or special
clothes, the classifications of employees which are
required to wear those uniforms or special clothes as
well as a description of the circumstances under
which they are to be worn.2. All company policies or procedures with re-spect to uniforms.3. A statement of all company policies or proce-dures with respect to the wearing of uniforms.....
5. Please provide a statement of the costs to ...
the employees of all company uniforms.DISCIPLINE41. Discipline is an important topic of negotiations.Whether we eventually agree to a clause which pro-
hibits discharge except for just cause or some similar
standard or whether we will need to bargain over the
circumstances under which discipline will occur in indi-
vidual circumstances depends upon a number of factors.
In order for us to evaluate the kinds of proposals wewill make in this area, we need the following informa-tion:1. A copy of all company policies or procedureswith respect to discipline.2. A copy of all company work rules, house rulesor similar kinds of rules.3. A statement of all company policies or proce-dures with respect to discipline as well as a state-
ment of all company policies or procedures with re-
spect to work rules, house rules and similar rules.....NON-SMOKING44. The union believes that a fair and equitable no-smoking policy should be adopted. Please provide the
following information:1. Copies of all company policies regarding smok-ing.2. A statement of all company policies regardingsmoking.....AMERICANS WITH DISABILITIES ACT46. With the implementation of the Americans WithDisabilities Act, obligations are imposed on the em-
ployer to accommodate disabilities. Obligations are
likewise placed on the union with respect to accommo-
dating those disabilities where there is a collective bar-
gaining agreement or collective bargaining relationship.
For purpose of bargaining over the implementation of
any procedures or policies with respect to the ADA, we
are requesting the following information:....2. Copies of all job descriptions.
3. A description of all medical tests required of allapplicants and employees.....
6. A list of all jobs that have been restructured inthe last five years describing each restructuring that
has occurred and the reasons for the restructuring.7. A copy of any company policies or proceduresregarding implementation or administration of any
program concerning the Americans WithThe Union concluded its May 12, 1992 information re-quest with the following declaration:CONCLUSIONS47. We believe that these information requests arevalid and demand relevant information under the Labor
Board standards. Should the employer have any con-
cerns we stand ready to negotiate over the employer's
concerns to work out a mutually agreeable resolution.
Your refusal or failure to demand bargaining over any
of these requests will be construed as a waiver of any
such right. Please respond within one week.There is no evidence whether Respondent ever replied tothe Union's May 12, 1992 information request. The parties
to this proceeding, however, stipulated that since on or about 449HONDA OF HAYWARD5There is a presumption that a union acts in good faith when itrequests information from an employer, until the contrary is shown.
Hawkins Construction Co., supra at 1314.June 17, 1992, Respondent has failed and refused to furnishthe Union with the information, which has been described in
detail above.B. DiscussionAs I have found, supra, since the start of the Respondent'sbusiness operations in early March 1990, the Union has been
the exclusive collective-bargaining representative of the Re-
spondent's unit employees. Therefore, by virtue of Section
8(a)(5) of the Act, Respondent was obligated, upon the re-
quest of the Union, to furnish information relevant to the
Union's proper performance of its collective-bargaining du-
ties. NLRB v. Truitt Mfg. Co., 351 U.S. 149, 153±154 (1956).The Supreme Court has characterized the applicable standard
in determining a union's right to information as ``a broad
discovery type standard,'' permitting the union access to a
broad scope of information potentially useful for the purpose
of effectuating the bargaining process. NLRB v. Acme Indus-trial, 385 U.S. 432, 437 and fn. 6 (1967).On May 12, 1992, shortly after the Board issued its Deci-sion and Order in Honda of Hayward, 307 NLRB 340(1992), ordering Respondent to recognize and bargain with
the Union, the Union wrote Respondent a letter. In this letter,
referred to here as the Union's May 12, 1992 information re-
quest, the Union asked Respondent to meet with it for the
purpose of negotiating a collective-bargaining agreement and
requested that Respondent furnish it with certain information,
and indicated, in substance, it intended to use the requested
information to formulate its collective-bargaining proposals.
Since on or about June 17, 1992, Respondent has failed and
refused to furnish the Union with any of the information re-
quested by the Union in its May 12 information request.In its posthearing brief Respondent contends it has no obli-gation to provide any of the information requested by the
Union because the request was undertaken in bad faith in an
effort to harass Respondent. In support of this argument Re-
spondent relies on the following factors: the length of the re-
questÐ24 pages; Respondent was not obligated under the
Act to comply with a significant part of this lengthy request;
and, there could have been no useful reason for the Union
to request the information when it did, in May 1992, because
Respondent had made it plain that it did not intend to recog-
nize and bargain with the Union pending the outcome of Re-
spondent's appeal of the Board's decision in Honda of Hay-ward. For the reasons below, there is no merit to Respond-ent's contention that it was privileged to refuse to supply the
Union with the requested information because the Union
made the request in bad faith.The Board has held that ``[b]ad faith is an affirmative de-fense that must be pled'' by the respondent. Island CreekCoal Co., 292 NLRB 480, 489 fn. 14 (1989), citing HawkinsConstruction Co., 285 NLRB 1313, 1322 fn. 20 (1987).Here, Respondent did not raise the issue of bad faith in its
answer to the complaint, nor did it raise it during the hear-ing. Instead, it raised the issue for the first time in its
posthearing brief. Under the circumstances, Respondent's
contention that the Union acted in bad faith when it re-
quested the information from Respondent was not raised in
a timely manner and, for this reason, I am precluded from
considering that contention.In any event, for the reasons below, the evidence is insuf-ficient to establish that the Union acted in bad faith:5It isnot unusual for a labor organization which is in the process
of formulating bargaining proposals for an initial contract
with an employer, as was the case here, to need extensive
information from the employer in order to intelligently and
effectively represent the employer's employees; the fact that
the Union's information request was too broad in a number
of respects was counterbalanced by the Union's offer to the
Respondent that if Respondent had any concerns about the
validity of the Union's several requests that the Union was
willing ``to negotiate over the employer's concerns to work
out a mutually agreeable resolution; and, it made good sense
for the Union, as soon as it was notified that the Board on
April 27, 1992, had issued an order directing Respondent to
recognize and bargain with the Union, to promptly request
that Respondent meet with it for collective-bargaining nego-
tiations and, in connection with those negotiations, to ask
Respondent to furnish it with information so it could intel-
ligently represent the unit employees. In this last respect, as-suming that when it made its May 12, 1992 information re-
quest, the Union knew Respondent intended to appeal the
Board's order to the court of appeals, the Union was entitled
to rely on the settled law that an employer's refusal to supply
a union with requested information needed by the union to
prepare for collective-bargaining negotiations violates the
Act, notwithstanding that the employer is contesting the
union's representational status before the Board or before a
court of appeals. See Kitchen Fresh, Inc., 258 NLRB 523(1981).The Information Concerning the Unit EmployeesThe complaint alleges Respondent violated Section 8(a)(5)and (1) of the Act, by its failure and refusal since June 17,
1992, to provide the Union with some of the information re-
quested in the Union's May 12, 1992 information request, in-
sofar as that information encompassed unit employees and
postdated Respondents commencement of business oper-
ations. This information, specifically alleged in paragraph
9(b) of the complaint, as amended, has been set forth in de-
tail in the statement of facts, supra.Where a union, as in the instant case, seeks informationregarding the terms and conditions of employment of the em-
ployees employed within the bargaining unit represented by
the union, that information is ``presumptively relevant'' to
the Union's proper performance of its collective-bargaining
duties. The rationale for this presumption is that such infor-
mation is at the ``core of the employee-employer relation-
ship'' (Graphics Communications Local 13 v. NLRB, 598F.2d 267, 271 fn. 5 (D.C. Cir. 1959)), thus it is relevant by
its ``very nature.'' Emeryville Research Center v. NLRB, 441F.2d 880, 887 (9th Cir. 1971). In these circumstances the
union is entitled to the receipt of the requested information
without the need to make a specific showing of its relevance,
unless the employer presents sufficient evidence to rebut the
presumption of relevance. Curtiss-Wright Corp. v. NLRB,347 F.2d 61, 69 (3d Cir. 1965), cited with approval in Coca-Cola Bottling Co., 311 NLRB 424, 425 (1993). 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Respondent does not defend its refusal to comply with the sec-tions of the Union's May 12 information request, which are de-
scribed here and alleged in the complaint, on the ground that the re-
quest was overly broad and/or ambiguous. In any event, given Re-
spondent's complete failure to comply with any part of the Union's
May 12 information request or to seek an accommodation with the
Union regarding the request, Respondent may not now belatedly jus-
tify its conduct on the basis of an alleged objection to the form of
the Union's request. See A-Plus Roofing, 295 NLRB 967, 972 fn.7 (1989).In the instant case, the following portions of the Union'sMay 12, 1992 information request relate directly to the unit
employees' terms and conditions of employment:6paragraphs1, 2, 4, and 5 of the section entitled ``General Request'';
paragraphs 3 and 7 of the section entitled ``Workers' Com-
pensation''; paragraph 1 of the section entitled ``Profit Shar-
ing As Alternative To Pension''; the section entitled ``Bul-
letin Boards,'' insofar as it obligates Respondent to furnish
to the Union a statement describing where notices to unit
employees have been customarily posted; paragraphs 1 and
2 of the section entitled ``Attendance Policy''; paragraphs 1
through 3 of the section entitled ``Family Leave''; para-
graphs 1 and 3 of the section entitled ``Health Care Bene-
fits''; paragraphs 3 and 4 of the section entitled ``Health and
Handicap Risks''; the section entitled ``Promotions,'' insofar
as it obligates Respondent to furnish the Union with copies
of, and a statement of, all company policies concerning the
promotion of unit employees to positions within the unit;
paragraphs 1 and 2 of the section entitled ``Training Pro-
grams''; paragraph 1 of the section entitled ``Life Insur-
ance''; paragraphs 2 and 3 of the section entitled ``Summer
or Temporary Help''; paragraphs 1 and 2 of the section enti-tled ``Leave Policies''; paragraph 3 of the section entitled
``Chemicals and Compounds''; paragraphs 1 and 2 of the
section entitled ``Cash Transactions''; paragraph 4 of the
section entitled ``Use of Proprietary Information''; paragraph
3 of the section entitled ``Layoffs And Recall''; paragraphs
2 and 3 of the section entitled ``Prizes, Bonuses, Etc.''; para-
graphs 2 and 3 of the section entitled ``Holiday Gifts''; the
section entitled ``Separate Oral and Written Agreements'';
paragraphs 6, 9, and 11 of the section entitled ``Discrimina-
tion and Harassment''; paragraphs 1 and 2 of the section en-
titled ``Grooming''; paragraphs 1 and 2 of the section enti-
tled ``Drug and Alcohol Abuse''; paragraphs 1, 2, and 3 of
the section entitled ``Clothes And Uniforms''; paragraphs 1
through 3 of the section entitled ``Discipline''; paragraphs 1
and 2 of the section entitled ``No-Smoking''; and, paragraphs
2, 3, 6, and 7 of the section entitled ``Americans With Dis-
abilities Act.''Having found that the aforesaid information directly re-lates to the unit employees' terms and conditions of employ-
ment, I also find that this information is presumptively rel-
evant to the Union, so it may properly perform its collective-
bargaining duties. Therefore, because Respondent has failed
to present evidence to rebut this presumption, I find that by
failing and refusing since June 17, 1992, to furnish the Union
with the aforesaid information, insofar as that information
encompassed the unit employees' terms and conditions of
employment, that Respondent has violated Section 8(a)(5)
and (1) of the Act, as alleged in the complaint.In its posthearing brief, Respondent contends that ``certainrequests as to unit Employees are improper/irrelevant.''However, in making this contention Respondent does notargue it was not legally obligated to furnish the Union with
the aforesaid portions of the May 12 information requests,which I have found Respondent was legally obligated to fur-
nish, insofar as this information encompassed the unit em-
ployees. Respondent does contend that certain of the otherportions of the May 12 information request, not set forth im-
mediately above, were ``improper'' and/or ``irrelevant. I
shall now evaluate this contention.Paragraph 3 of the May 12 information request's sectionentitled ``General Request,'' asks the Union to supply ``[a]
statement of all company policies or procedures other than
those mentioned in [paragraph] 2 above.'' Paragraph 2 re-
quests, ``[a] copy of all current company personnel policies
or procedures.'' Respondent argues it is not obligated to fur-
nish the information requested in paragraph 3 because the re-
quest is ``overboard'' inasmuch as it requires Respondent to
furnish the Union with a statement of its policies or proce-
dures which do not deal with unit employees personnel poli-cies. I agree. When viewed in context, it is clear from the
wording of paragraphs 2 and 3 that in paragraph 3 the Union
asked Respondent to furnish it with a statement of the Com-
pany's policies or procedures, other than its policies or pro-
cedures dealing with personnel. Under the circumstances, and
considering the absence of any evidence which demonstrates
the reasonable or probable relevance of this information, I
find Respondent was not obligated to furnish this information
to the Union. Accordingly, Respondent did not violate the
Act when it failed and refused to furnish to the Union a
statement of the Company's policies or procedures, other
than the Company's current personnel policies or procedures.I agree with Respondent that it was not obligated to fur-nish the Union with ``the name, address and contact person
for the current workers' compensation carrier,'' because this
is not the type of information which is presumptively rel-
evant to the Union in its role as the exclusive representative
of the unit employees. Nor did the Union's May 12 informa-
tion request, or the record otherwise, demonstrate the reason-
able or probable relevance of this information. I therefore
find that Respondent did not violate the Act, as alleged in
the complaint, when it failed and refused to furnish this in-
formation to the Union.Paragraph 4 of the May 12 information requests sectionentitled ``Workers' Compensation,'' requests ``[a] copy of all
on the job accident reports for the last five years.'' Respond-
ent does not contend that the job accident reports, insofar as
they cover unit employees' accidents, are not relevant to the
Union's bargaining responsibilities, and I find that they are
relevant for that purpose. Respondent argues it was not re-
quired to furnish this information because it would have been
too burdensome to comply with the request and because the
information infringes on ``employees' privacy rights.'' I re-
ject these defenses for the following reasons.Initially I note that, as alleged in the complaint, Respond-ent is not required to furnish this information for a period
of 5 years, but only from March 1990, when Respondent
went into business. In any event, Respondent's failure to
raise at the outset any issue concerning the possible costli-
ness or burden of complying with the Union's request, un-
dermines its claim of burdensome as a defense. Oil WorkersLocal 6-418 v. NLRB, 711 F.2d 348, 353 fn. 6 (D.C. Cir.1983). If a party ``does wish to assert that a request for in- 451HONDA OF HAYWARD7It is for the same reason that I rejected Respondent's ``burden-some'' defense raised in connection with Respondent's refusal to
furnish the job accident reports, supra, that I now reject this defense
raised in connection with Respondent's refusal to furnish the OSHA
200 Logs for the period since Respondent began doing business.8As I have indicated previously in this decision, the party claim-ing confidentialityÐin this case the RespondentÐhas the burden of
proof.formation is too burdensome, this must be done at the timeinformation is requested and not for the first time during the
unfair labor practice proceeding.'' Id., quoting Gorman,``BASIC TEXT ON LABOR LAW 417'' (1976). See also
Westinghouse Electric Co., 129 NLRB 850, 866 (1960).Moreover, even at the hearing in this proceeding the Re-
spondent failed to establish an evidentiary predicate for its
claim of undue burdensomeness. It presented no witness to
testify on this issue and no documentary evidence.Also lacking in evidentiary support is Respondent's con-tention that the ``job accident reports'' would infringe on
``employees' privacy rights.'' This argument is based on
counsel's assertion that the job accident reports will disclose
employees' medical records or information of a sensitive
medical nature. However, the record contains no specific
company claim, or documentary or other evidentiary support
for a finding that the requested job accident reports contain
any such asserted confidential information. Accordingly, Re-
spondent's contention that the job accident reports are pro-
tected from disclosure on confidential grounds must fail for
want of evidence that they contain anything confidential. See
NLRB v. Pfizer, Inc., 763 F.2d 887, 890±891 (7th Cir. 1985)(refusing to hold that employee personnel files are per se
confidential and finding that the employer failed to establish
that the particular file at issue contained confidential infor-
mation). Assuming the job accident reports do contain con-
fidential information, the Respondent did not raise its alleged
confidentiality concern, when the Union requested disclosure,
nor did it present evidence to support this claim, but instead
belatedly raised this issue in its posthearing brief. Thus, Re-
spondent is precluded from relying on the alleged confiden-
tiality concern. See NLRB v. Pfizer, Inc., supra at 891 (``theburden of showing a legitimate claim of confidentiality
should be on the employer who is resisting production).''
Accord: Mary Thompson Hospital v. NLRB, 943 F.2d 741(7th Cir. 1991).Based on the foregoing, I reject Respondent's defenses toits refusal to supply the Union with the job accident reports
and find that by failing and refusing since June 17, 1992, to
furnish to the Union the job accident reports covering acci-
dents of unit employees during the period since Respondent
took over the operation of the business in March 1990, Re-
spondent has violated Section 8(a)(5) and (1) of the Act.Paragraph 8 of the May 12 information request's sectionentitled ``Workers' Compensation'' asks for ``[c]opies of the
OSHA 200 Logs for the last 5 years,'' and paragraph 2 of
the May 12 information request's section entitled ``Profit
Sharing As Alternative to Pension'' asks for ``[a] copy of the
most recent Form 5500 for any such plan [referring to Re-
spondent's current profit sharing plan or stock investment
plan or similar plan covering the unit employees].'' Respond-
ent argues it was not obligated to furnish either the OSHA
200 Logs or the Company's most recent form 5500 because
no evidence was introduced to establish the nature of either
of these documents, thus Respondent argues that the General
Counsel failed to establish the information contained in those
documents is relevant to the Union's role as the unit employ-
ees' bargaining representative and, as to the OSHA 200
Logs, argues it would also be too burdensome for the Com-
pany to furnish them for a 5-year period, as requested.As discussed supra, as requested by the General Counsel,I have taken judicial notice that the IRS requires employersto file a ``Form 5500 '' reporting employees' profit-sharingand health insurance benefits and that OSHA requires em-
ployers to maintain a log designated as an ``OSHA 200
Log'' reporting employees' injuries in the workplace. I find
that insofar as the information reported by Respondent in
those documents encompasses unit employees, that the infor-
mation is the type of information which is presumptively rel-
evant to the Union in its role as the unit employees' bar-
gaining representative. I therefore find that Respondent vio-
lated Section 8(a)(5) and (1) of the Act by its failure and re-
fusal since June 17, 1992, to furnish the Union with copies
of the ``OSHA 200 Logs'' maintained since Respondent
commenced doing business in March 1990,7and by its fail-ure and refusal since June 17, 1992, to furnish the Union
with its most recent form 5500, insofar as that document pro-
vides profit-sharing benefit information covering the unit em-
ployees.Paragraph 1 of the May 12 information request entitled``Lawsuits Against Employees By Third Parties,'' in perti-
nent part, asks for ``[c]opies of all law suits filed against
... its employees during the last five years including a copy

of the complaint.'' Respondent argues that it was not obli-
gated to furnish this information because on its face the in-
formation appears to relate to a nonmandatory subject of bar-
gaining and could also prove to be embarrassing to the em-
ployees involved in the lawsuits and implicate their privacy
concerns. I reject these defenses for the following reasons.The probable relevance of this information to the Union inits role as the unit employees' collective-bargaining rep-
resentative is established by the Union's explanation to Re-
spondent set forth in the May 12 information request. In this
regard, the Union gave Respondent the following reason why
it needed this information:The bargaining unit is concerned that they be insu-lated from any lawsuits filed by third parties which
might occur in the course and scope of their employ-
ment. For example, they are concerned about whether
they would be defendants in lawsuits where there were
personal injuries occurring on the premises or claims
arising out of the sale of merchandise. For the purpose
of bargaining over some adequate protection from these
suits, we are requesting you provide the following in-
formation.Respondent's further contention that it was privileged towithhold this information because its release could prove em-
barrassing to the employees' involved in the lawsuits and im-
plicate the employees' privacy concerns, lacks merit inas-
much as in balancing the interests of the parties, as I am re-
quired to do under Detroit Edison Co. v. NLRB, 440 U.S.301 (1979), I am convinced that the following factors weight
heavily in favor of disclosure:8the requested information isnecessary to enable the Union to properly and intelligently 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Information about Respondent's policy and procedure regardingthe disciplining of unit employees as the result of customers' com-
plaints is obviously the type of information which is germane to the
Union's role as the unit employees' collective-bargaining representa-
tive.represent the unit employees; and, Respondent did not raiseits alleged confidentiality concern, when the Union requested
disclosure of the information, nor did it present evidence tosupport this claim, but instead belatedly raised this issue in
its posthearing brief. In short, Respondent's confidentiality
defense appears to be more of an afterthought than an actual
basis for refusing to supply the information.Based on the foregoing, I find the General Counsel has es-tablished the probable relevance of the Union's request for
copies of all lawsuits, including complaints, filed by third
parties against the unit employees during the period Re-
spondent has been in business, and I further find that by fail-
ing and refusing since June 17, 1992, to furnish this informa-
tion to the Union, Respondent has violated Section 8(a)(5)
and (1) of the Act.Paragraph 3 of the Union's May 12 information request'ssection entitled ``Lawsuits Against Employees By Third Par-
ties,'' in pertinent part, requests ``[c]opies of all public liabil-
ity policies currently in effect.'' Respondent argues it was
not obligated to furnish this information because the subject
of its public liability insurance policy is not a mandatory
subject of bargaining, thus an information request about the
Respondent's public liability insurance policy does not in-
volve the type of information which, on its face, is presump-
tively relevant, but must be accompanied by an affirmative
showing of probable relevance, and no such showing was
made by the Union in this case. I agree, and for this reason
find Respondent was not obligated under Section 8(a)(5) of
the Act, as alleged in the complaint, to supply the Union
with copies of its public liability policies currently in effect.Paragraph 4 of the May 12 information request's sectionentitled ``Attendance Policy'' asks for ``[a] copy of any at-
tendance policies which were in existence during the last five
years but which are no longer in effect or have been modi-
fied.'' Respondent argues that since the Union in the pre-
ceding paragraphs of the information request's ``Attendance
Policy'' section has requested copies of the Respondents cur-
rent attendance policies or programs, there was no reason for
the Union to request prior policies no longer in effect. I dis-
agree. In requesting this information, the Union, when it
made its May 12 information request, informed Respondent,
as described in detail supra, that to negotiate a reasonable
and fair attendance policy the Union needed not just informa-
tion about the Company's current attendance policy, but
needed information about the manner in which the Com-
pany's attendance policy had been administered in the past.
Plainly, the way in which Respondent had handled the unit
employees' attendance in the past has probable relevance to
the Union in formulating a bargaining proposal or position
concerning the way in which the unit employees' attendance
is currently governed. I therefore find Respondent violated
Section 8(a)(5) and (1) of the Act by failing and refusing
since June 17, 1992, to furnish the Union with a copy of any
attendance policies effecting unit employees, which were in
existence during the period Respondent has operated the
business, but which are no longer in effect or have been
modified.Paragraph 2 of the May 12 information request's sectionentitled ``Health Care Benefits,'' asks for ``[a] copy of the
most recent Form 5500.'' Respondent argues it was not obli-
gated to furnish this information because no evidence was in-
troduced to establish the nature of the information containedin this form, thus the General Counsel failed to establish thatthe information contained was relevant to its role as the unit
employees' bargaining representative. I reject this defense for
the same reasons that I have previously rejected Respond-
ent's identical defense raised to justify its refusal to furnish
the form 5500 in connection with the part of the Union's in-
formation request related to the unit employees' profit-shar-
ing benefits. Accordingly, I find Respondent violated Section
8(a)(5) and (1) of the Act by its failure and refusal since
June 17, 1992, to furnish the Union with its most recent form
5500, insofar as that document provides health insurance
benefit information concerning the unit employees.I agree with Respondent that it was not obligated to fur-nish the Union with ``the name, address and principal contact
of the office which administers the [Respondent's current
health care] plan,'' because this is not the type of informa-
tion which is presumptively relevant and the record lacks
evidence which establishes the reasonable or probable rel-
evance of the information. I therefore find Respondent did
not violate the Act, as alleged in the complaint, when it
failed and refused to furnish this information to the Union.The section of the May 12 information request entitled``Customer Complaints,'' in pertinent part, informed Re-
spondent that ``[c]ustomer complaints can often lead to dis-
cipline,'' so ``[w]e are concerned about establishing a fair
procedure to deal with complaints and for that purpose ask
that you provide,'' among other things, a copy and statement
of ``any company policy or procedure with respect to the
handling of customer complaints.'' Respondent argues that
the way it handles its customer complaints is a nonmanda-
tory subject of bargaining and, as such, information about
this subject is not presumptively relevant to the Union's role
as the unit employees' bargaining representative, and since
there is a lack of evidence establishing the reasonable or
probable relevance of this information, Respondent was not
obligated to furnish it to the Union.I am of the view that from the above-described reasonwhich the Union gave to Respondent for demanding the in-
formation requested in the customer complaints section of
the May 12 information request, the Union was not interested
in the way Respondent handled its customers' complaints,
per se, but was interested in this subject only insofar as it
revealed how Respondent handled customers' complaints
which lead to the discipline of unit employees.9Given thecontext in which this information request was made, I am of
the view that this should have been reasonably clear to Re-
spondent. In any event, assuming the Union's information re-
quest here was ambiguous or overly broad and as a result
Respondent did not realize that by requesting the disputed in-
formation the Union was seeking to learn about Respond-
ent's policy and procedure concerning the discipline of unit
employees because of customers' complaints, the law is set-
tled that a blanket refusal to comply with an overly broad
or ambiguous information request is unlawful where, as here,
the Employer made no effort to have the Union clarify its
request or offer to provide the Union with a more limited ac- 453HONDA OF HAYWARDcess to the Employer's books and records. See KeahouBeach Hotel, 298 NLRB 702 (1990); and A-Plus Roofing,295 NLRB 967, 972 fn. 7.Based on the foregoing, I find Respondent violated Section8(a)(5) and (1) of the Act by failing and refusing since June
17, 1992, to furnish to the Union a copy and statement of
any company policy or procedure regarding the disciplining
of unit employees as the result of customers' complaints.The section of the May 12 information request entitled``Chemicals And Compounds'' requested in paragraphs 1
and 2, ``[a] list of all chemicals or compounds which are
used, stored or sold at the facility including a description of
the ingredients of that chemical or compound, as well as the
generic name of all such chemicals or compounds,'' and
``[t]he location in the facility where the chemical or com-
pound is stored for either sale or use,'' and further requested
in paragraph 5, ``[c]opies of all Material Safety Data
Sheets.'' In requesting this information, in its May 12 infor-
mation request, the Union explained to Respondent:Our members are concerned about the chemicals orcompounds which are used in their work location. We
are concerned that those chemicals be safe and that the
employees know how to use them safely. In order for
us to negotiate over these issues we are asking that you
provide the following information.Respondent argues it was not obligated to furnish theabove information requested in paragraphs 1 and 2 of the
``Chemicals and Compounds'' section of the May 12 infor-
mation request, because it related to a nonmandatory subject
of bargaining, namely, what chemicals the employer pur-
chases, and also because the request was overbroad and bur-
densome and there has been no showing Respondent has ac-
cess to the information. Respondent argues that it was not
obligated to furnish the information requested in paragraph 5
because no explanation was given by the Union to Respond-
ent as to what the material safety data sheets are or how they
would enable the Union to bargain; thus, Respondent argues
the Union has failed to establish that the material safety data
sheets contain information relevant to the Union's role as the
unit employees' bargaining representative. For the reasons
below, I reject Respondent's defenses.The law is settled that information regarding the healthand safety of employees is both necessary and relevant to a
union's role as collective-bargaining representative because
``the environment of the workplace and its effect on the
health and well-being of employees is fundamentally related
to conditions of employment.'' Goodyear Atomic Corp., 266NLRB 890, 891 (1983). Therefore, it follows that the infor-
mation concerning the chemicals and compounds used,
stored, or sold at Respondent's facility and their location is
relevant to the Union's role as the unit employees' collec-
tive-bargaining representative.Likewise relevant to the Union's role as bargaining rep-resentative is any written record maintained by Respondent
showing whether the chemicals and compounds used or sold
at its facility are being stored in a safe manner, whether Re-
spondent refers to such written record as a material safety
data sheet, or by some other name. When viewed in its con-
text, I am of the view that the Union's request for ``[c]opies
of all Material Safety Data Sheets,'' was reasonably cal-culated to alert Respondent that the Union was seeking anywritten record maintained by Respondent dealing with the
safe storage of the chemicals and compounds used or sold
at Respondent's facility.Concerning Respondent's contention that the informationrequest here was overbroad, the request on its face does not
appear to be overbroad. Nor has Respondent established an
evidentiary predicate for its claim of undue burdensomeness.
It presented no witness to testify on this issue and no rel-
evant documentary evidence. In addition, Respondent's claim
of burdensomeness as a defense is further undermined by its
failure to raise at the outset, on receipt of the May 12 infor-
mation request, any issue concerning the possible costliness
or burden of complying with the Union's information re-
quest. Lastly, as to Respondent's contention that ``there has
been no showing that the Employer has access to this infor-
mation [referring to the information requested in paragraphs
1 and 2,'' the law is settled that it is Respondent which has
the burden of proving it does not have access to relevant in-
formation. In any event, as I note infra, the question of the
existence of information here, which I have found to be rel-
evant to the Union's role as bargaining representative, is an
issue which has been left to the compliance stage of this pro-
ceeding.Based on the foregoing, I find Respondent violated Section8(a)(5) and (1) of the Act, by failing and refusing since June
17, 1992, to furnish the Union with the information re-
quested in paragraphs 1, 2, and 5 of the section of the May
12, 1992, information request entitled ``Chemicals and Com-
pounds.''The section of the Union's May 12 information request en-titled ``Cash transactions,'' in pertinent part, informed Re-
spondent that, ``[o]ur members are concerned to the extent
that they may be disciplined with respect to the handling of
cash or non-cash sales,'' so, ``[i]n order for us to determine
how they are to handle cash or non-cash sales and to effec-
tively bargain over issues such as work rules or discipline we
need,'' among other things:3. A list of all non-cash items which are accepted inlieu of cash (coupons, etc.). With respect to each such
item a copy of all agreements or documents which re-
flect the manner in which those documents are [to] be
handled or the transactions with respect to those items
conducted.Respondent argues that the list of all noncash items whichit accepts in lieu of cash is a nonmandatory subject of bar-
gaining, therefore that part of the information requested
above in paragraph 3 concerning this subject was not pre-
sumptively relevant to the Union's role as the unit employ-
ees' bargaining representative, and since there is a lack of
evidence establishing the reasonable or probable relevance of
this information, Respondent was not obligated to furnish it
to the Union. I reject these defenses for the reasons below.When viewed in context, the Union's request that Re-spondent provide it with a list of all noncash items, which
Respondent accepts in lieu of cash, constitutes an integral
part of the other information the Union requested and needed
in order to intelligently represent the unit employees con-
cerning Respondent's discipline of unit employees in connec-
tion with employees' alleged mishandling of noncash sales. 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Since the subject of Respondent's discipline of unit employ-ees for the way they mishandle noncash sales is plainly a
mandatory subject of bargaining, it follows that for the
Union to intelligently formulate a bargaining position on that
subject, it would have to be able, among other things, to
identify the noncash items which the unit employees are re-
quired to accept in lieu of cash. I therefore find that Re-
spondent violated Section 8(a)(5) and (1) of the Act, as al-
leged in the complaint, by failing and refusing since June 17,
1992, to furnish the Union with the information requested in
paragraph 3 of the cash transactions section of the May 12,
1992 information request.Paragraph 10 of the May 12 information request's sectionentitled ``Discrimination and Harassment,'' asks for
``[c]opies of all EEO-1 reports for the last five years.'' Re-
spondent argues that because this request is ``overbroad'' it
should be denied. More specifically Respondent states in its
posthearing brief that any EEO reports maintained by Re-
spondent would not be limited to unit employees and it
would be impossible to break down the reports to show only
unit employees, and for these reasons Respondent was not
obligated to comply with the request for this information.
This defense lacks merit for the reasons below.Initially I note it is undisputed, and I find, that insofar asthe EEO-1 reports maintained by Respondent contain infor-
mation which encompass the unit employees, these reports
are relevant to the Union in its role as the unit employees'
bargaining representative.If Respondent is contending that the portion of its EEO-1 reports which encompass the unit employees are unavail-
able to the Respondent, this is no defense to the unfair labor
practice finding herein because Respondent failed to establish
that this information was unavailable or that its reason for re-
fusing to furnish this information was due to its unavail-
ability. Moreover, at the hearing Respondent agreed that if,
as alleged in the complaint, it was found to have violated the
Act by failing and refusing to furnish the information re-
quested by the Union, that any contention by Respondent
that the requested information did not exist or was not in its
possession, would be left for the compliance stage of this
proceeding. See generally NLRB v. George Koch & Sons,950 F.2d 1324, 1326 (7th Cir. 1991), enfg. 295 NLRB 695
fn. 2 (1989).If Respondent is contending that the requested informationis available, but that to break down the EEO reports to com-
pile the information encompassing the unit employees would
be prohibitively expensive in time, labor, and resources to
fulfill, Respondent failed to establish an evidentiary predicate
for this defense. It presented no witness to testify on this
issue and no documentary evidence. Moreover, as I have dis-
cussed previously in this decision, Respondent's failure to re-
spond to the Union's information request by informing the
Union of its concerns about the burden of complying with
the request, undermines its claim of burdensomeness as a de-
fense to the unfair labor practice findings here.Based on the foregoing, I find Respondent violated Section8(a)(5) and (1), as alleged in the complaint, by its failure and
refusal since June 17, 1992, to furnish the Union with copies
of those portions of Respondent's EEO-1 reports which en-
compass the unit employees, and which have been main-
tained by Respondent during the period it has been in busi-
ness.The section of the Union's May 12 information request en-titled ``Drugs and Alcohol Abuse'' informed Respondent
that:[t]his union is committed to eliminating drug or alcoholabuse. As you are aware, the development of an effec-
tive policy is a very difficult and sensitive issue which
will require extensive bargaining. For purposes of bar-
gaining over these issues we are asking that you pro-
vide the following information: .... 6. 
Please providecopies of any reports or studies with respect to the use
or abuse of drugs or alcohol with respect to this em-
ployer.Respondent argues its refusal to furnish the information didnot violate the Act because the relevance of the information
has not been shown and the request ``implicates serious pri-
vacy questions of any employees named in any such re-
ports.'' I reject these defenses for the reasons below.The Union in its May 12 information request, as set forthin detail supra, indicated to the Respondent that insuring the
workplace was free from the hazards caused by employees'
use and abuse of drugs or alcohol was vitally important to
the Union in discharging its obligations as the unit employ-
ees' statutory representative. To prepare for negotiations re-
garding the sensitive issues associated with the promulgation
of work rules dealing with alcohol or drugs, it was essential
that the Union be able to share any of the reports or studies
possessed by Respondent which concerned the use or abuse
of drugs or alcohol by the employees represented by the
Union. In my opinion such studies or reports are germane to
the Unions role as the unit employees' bargaining representa-
tive because they will reveal to the Union what, if any, prob-
lems exist in the workplace because of drug or alcohol use
and abuse, and will more effectively enable the Union to
carry out its responsibilities to formulate bargaining pro-
posals designed to make the work environment free from the
hazards associated with drug or alcohol use or abuse, while
at the same time protecting the unit employees from the im-
position of arbitrary work rules. It is for this reason that I
find that the information requested hereÐcopies of any re-
ports or studies with respect to use or abuse of drugs or alco-
hol with respect to this employerÐis potentially relevant to
the Union in carrying out its duties of representing the unit
employees.Respondent's contention that it was privileged to refuse tofurnish this information because ``the request implicates seri-
ous privacy questions of any employees named in such re-
ports,'' lacks merits for the same reasons I rejected Respond-
ent's argument that it was privileged to refuse to furnish the
Union with the ``job accident reports'' because there was in-
formation in those reports that would infringe on ``employ-
ees privacy rights.'' These reasons, which have been dis-
cussed in detail, supra, may be briefly summarized in the fol-
lowing terms; Respondent is precluded from relying on its
alleged confidentiality concern because it failed to raise this
concern to the Union, when the Union requested disclosure,
nor did it present evidence to support this claim, but instead
belatedly raised the issue in its posthearing brief.Based on the foregoing, I find Respondent violated Section8(a)(5) and (1) of the Act, as alleged in the complaint, by
its failure and refusal since June 17, 1992, to furnish the 455HONDA OF HAYWARD10This paragraph also requests a statement of the costs to the com-pany of all company uniforms, but the complaint does not allege thatRespondent's refusal to furnish this information violated the Act.Union with copies of any reports or studies with respect tothe use or abuse of drugs or alcohol regarding the unit em-
ployees employed by the Respondent.Paragraph 5 of the section in the May 12 information re-quest entitled ``Clothes And Uniforms,'' requests, in perti-
nent part, ``a statement of the costs to the employees of all
company uniforms.''10It is undisputed, and I find, that thecosts to the unit employees of the uniforms that Respondent
requires them to wear is the type of information which is
presumptively relevant to the Union in its role as the unit
employees' bargaining representative. Respondent defends its
refusal to furnish this information on the ground that the in-
formation would not be within its knowledge. This is not a
defense to the unfair labor practice finding here because Re-
spondent failed to present evidence establishing that it does
not possess this information or that its reason for failing to
furnish it to the Union was due to its unavailability. More-over, as noted infra, Respondent has agreed that if it is found
to have violated the Act by refusing to furnish the informa-
tion requested by the Union, as alleged in the complaint, that
any contention by Respondent that the requested information
did not exist or was not in its possession, would be left for
the compliance stage of this proceeding.Based on the foregoing, I find Respondent violated Section8(a)(5) and (1) of the Act, as alleged in the complaint, by
failing and refusing since June 17, 1992, to furnish to the
Union a statement of the costs to the unit employees of their
company uniforms.The Information Concerning the Nonunit EmployeesThe complaint also alleges Respondent violated Section8(a)(5) and (1) of the Act, by its failure and refusal since
June 17, 1992, to provide the Union with some of the infor-
mation requested in the Union's May 12, 1992 information
request, insofar as that information encompassed employees
employed by Respondent who are not employees employed
in the unit represented by the Union. This nonunit informa-
tion, which the complaint describes and alleges that Re-
spondent is legally obligated to furnish, is as follows: copies
of all on-the-job accident reports and of the OSHA 200 Logs
for the period of time during which Respondent has been in
business; a copy of and a statement of any company policies
or procedures with respect to the hiring of any summer or
temporary help; a copy of and a statement of all company
policies or procedures with respect to leaves; and a copy of
and a statement of all company policies with respect to the
information set forth in item ``29'' of the Union's May 12,
1992 information request entitled ``Cash Transactions.''Where a union, as here, seeks to obtain information con-cerning employees employed outside of the bargaining unit
represented by the union, the burden is on the union to estab-
lish relevance without the benefit of a presumption of rel-
evance. E.I. du Pont & Co
., 744 F.2d 536, 538 (6th Cir.1984). While the burden of proving relevance shifts from the
employer to the union in cases involving nonunit informa-
tion, ``the ultimate standard of relevancy is the same in all
cases.'' Prudential Insurance Co. v. NLRB, 412 F.2d 77, 84(2d Cir. 1969).When the requested information concerns nonunit employ-ees, to satisfy the burden of showing relevance, the union
must offer more than mere suspicion for it to be entitled to
the requested information. Sheraton Hartford Hotel, 289NLRB 463, 464 (1985), citing Southern Nevada Home Build-ers Assn., 274 NLRB 350, 351 (1985); Bohemia, Inc., 272NLRB 1128, 1129 (1984); and Postal Service, 310 NLRB391 (1993). The duty to disclose information concerning
nonunit employees will be triggered by a showing that the
union has a reasonable basis for requesting that information.
CEK Industrial Mechanical Contractors, 295 NLRB 635,637 (1989); see also NLRB v. Leonard B. Herbert Jr. & Co.,696 F.2d 1120 (5th Cir. 1983). The union's burden of estab-
lishing the relevance of nonunit information ``is not excep-
tionally heavy'' (Leland Stanford Junior University, 262NLRB 136, 139 (1982), enfd. 715 F.2d 473 (9th Cir. 1983)),
and is satisfied by ``some initial, but not overwhelming dem-
onstration by the union.'' San Diego Newspaper Guild Local95 v. NLRB, 548 F.2d 863, 868±869 (9th Cir. 1977).In the instant case, the Union failed to establish the rel-evance of the above-described nonunit information it re-
quested. The Union's May 12, 1992 information request, on
its face, did not offer a factual basis for its request for the
nonunit information, nor did the General Counsel, in pros-
ecuting the Union's charge in this proceeding, present evi-
dence that the Union had a factual basis for requesting the
nonunit information. Absent evidence that the Union had a
reasonable factual basis for requesting Respondent to supply
the above-described nonunit information, I find the Union
did not meet its burden of showing probable relevance. I
therefore shall recommend the dismissal of those sections of
the complaint which allege Respondent violated the Act by
failing and refusing to furnish the Union with information re-
garding nonunit employees.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By refusing to provide the Union with requested infor-mation relevant to the Union's proper performance of its col-
lective-bargaining duties as the exclusive bargaining rep-
resentative of an appropriate unit of the Respondent's em-
ployees, the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section 8(a)(5)
and (1) and Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent violated Section 8(a)(5)and (1) of the Act by failing and refusing to furnish the
Union with the information requested in those parts of the
Union's May 12, 1992 information request which, pursuant
to Section 8(a)(5), Respondent was obligated to furnish, I
shall recommend, among other things, that Respondent fur-
nish to the Union, on request, the information requested in
those parts of the Union's May 12, 1992 information request,
which I have found, supra, that Respondent was legally obli-
gated to furnish.If, on receipt of the Union's request, Respondent takes theposition that it is unable to provide the requested informa- 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''tion, in whole or in part, because it does not exist or it isnot in Respondent's possession, this issue will be resolved at
the compliance stage of this proceeding. This is consistent
with long-standing Board policy (NLRB v. George Koch &Sons, supra), and with the agreement reached by the partiesin this case.In connection with Respondent's defense of confiden-tiality, raised in its posthearing brief, to justify its refusal to
furnish some of the requested information here, I have not
recommended that the parties be ordered to bargain about the
method of production so that confidentiality is observed, be-
cause Respondent did not raise its confidentiality concerns in
response to the Union's disclosure request and presented no
evidence whatsoever that the information sought in fact con-
tained material of a confidential nature. Under these cir-
cumstances, I am of the view that it would be inappropriate
for me to order the parties to bargain about the method of
production so that confidentiality may be observed, rather
than to recommend an order requiring disclosure.Lastly, I reject Respondent's request that the order here re-quiring the production of the information be stayed pending
the resolution of the Respondent's appeal of Honda of Hay-ward, 307 NLRB 340, which is currently pending before theNinth Circuit Court of Appeals in Cases 92±70412 and 92±
70449. Respondent cites no authority for this novel request.
Moreover, for me to grant such a request would appear to
be contrary to the rationale of those decisions which hold
that a refusal to supply a union with requested information
violates Section 8(a)(5) of the Act, notwithstanding that the
employer is contesting the union's representative status be-
fore the Board or the court of appeals. See, e.g., KitchenFresh, Inc., 258 NLRB 523. However, since the decision ofthe Court of Appeals for the Ninth Circuit could have a sig-
nificant impact on whether Respondent was obligated under
Section 8(a)(5) of the Act to recognize the Union during the
time material, and therefore whether Respondent was legally
obligated to comply with any part of the Union's May 12,1992 information request, I shall recommend that the Board
retain jurisdiction of this case for the limited purpose of en-
tertaining an appropriate and timely motion for further con-
sideration of the case should the Ninth Circuit sustain the
Respondent's appeal in such a manner that it could effect the
outcome of the instant case. Toyota of Berkeley, 306 NLRB893, 896 (1992).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended11ORDERThe Respondent, Anthony Motor Company, Inc. d/b/aHonda of Hayward, Hayward, California, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain collectively with the Union by re-fusing to supply relevant information on request.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Furnish to the Union, on request, the information re-quested in those parts of the Union's May 12, 1992 informa-
tion request which Respondent, as found in this decision,
was legally obligated to furnish.(b) Post at its Hayward, California facility copies of theattached notice marked ``Appendix.''12Copies of the notice,on forms provided by the Regional Director for Region 32,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint allegations notspecifically found are dismissed.ITISFURTHERORDERED
that jurisdiction over this case beretained for the limited purpose of entertaining an appro-
priate and timely motion for further consideration of the un-
fair labor practices found here, should the Court of Appeals
for the Ninth Circuit in Cases 92±70412 and 92±70449, sus-
tain Respondent's appeal in such a manner so as to affect the
decision and recommended Order issued here.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain collectively with the EastBay Automotive Council and its affiliated local unions: Ma-
chinists Automotive Trades District Lodge No. 190 and East
Bay Automotive Machinists Lodge 1546 (affiliated with the
International Association of Machinists and Aerospace Work-
ers, AFL±CIO); Auto, Marine and Specialty Painters Union,
Local No. 1176; and, Teamsters Automotive Employees
Union, Local No. 78, AFL±CIO by refusing to supply them
with relevant information on request.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act. 457HONDA OF HAYWARDWEWILL
, on request, furnish to the above-named Unionsthe information requested in those portions of the Unions'
May 12, 1992 information request, which the National LaborRelations Board found that we were obligated, under the Na-tional Labor Relations Act, to furnish to the Unions.ANTHONYMOTORCOMPANY, INC. D/B/AHONDAOF
HAYWARD